Citation Nr: 1638901	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO. 10-08 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability from August 1, 2009, to July 28, 2014, and in excess of 20 percent from July 28, 2014, forward. 

2. Entitlement to an initial compensable disability rating for diverticulosis (a gastrointestinal disability) from August 1, 2009, to July 28, 2014, and in excess of 10 percent from July 28, 2014, forward. 

3. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability from August 1, 2009, until the assignment of a temporary total rating on March 11, 2014, and in excess of 30 percent from May 1, 2015, forward. 

4. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability from August 1, 2009, until the assignment of a temporary total rating on February 19, 2013, and in excess of 30 percent from April 1, 2014, forward.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1990, and from August 1999 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, the Veteran testified at a Board hearing at the Board's office in Washington, D.C., before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In July 2011, the Board granted a 10 percent initial disability rating for the left shoulder disability, denied entitlement to a compensable disability rating for a gastrointestinal disability, and remanded the increased rating claims for both knee disabilities. The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2012 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the July 2011 Board decision that denied entitlement to increased disability ratings for the left shoulder gastrointestinal disabilities. The Court then remanded these issues to the Board for adjudication consistent with the Court's order. 

In February 2013 and August 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In rating decisions dated in September 2013, September 2014, and February 2016, the RO increased the ratings assigned for the disabilities on appeal. As these were not full grants of the benefits sought, and the Veteran has not indicated that he agreed with the increased disability ratings, his claims remain on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). The claims have been recharacterized to reflect the staged ratings assigned. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased disability ratings for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's left shoulder disability has been manifested by subjective complaints of pain and weakness resulting in a limitation of shoulder elevation to shoulder level. 

2. Ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, and impairment of the humerus have not been shown. 

3. For the entire rating period on appeal, the Veteran's gastrointestinal disability has been manifested by abdominal pain, cramping, and alternating periods of diarrhea and constipation that more closely approximates frequent episodes of bowel disturbance with abdominal distress.

4. Peritoneal adhesions, ulcerative colitis, and severe diarrhea with more or less constant abdominal distress have not been shown. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a 20 percent disability rating, but no higher, for a left shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a 10 percent disability rating, but no higher, for a gastrointestinal disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

As the appeal arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for the disabilities on appeal, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from April 2009 and July 2014, and the Veteran's statements, including his testimony at the May 2011 Board hearing. 

The Veteran was afforded VA examinations in April 2009 and July 2014. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiner addressed all the relevant rating criteria for rating shoulder and gastrointestinal disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

The Veteran has not been afforded an examination since July 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The Board finds that preponderance of the evidence does not demonstrate worsening since the last VA examinations and new VA examinations are not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings. 

Regarding orthopedic disabilities, the Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Left Shoulder Disability

The Veteran contends that he has chronic pain and weakness in his left shoulder that results in decreased mobility and decreased functional capacity. Accordingly, the Veteran contends that a higher disability rating is warranted. 

Disabilities of the shoulder and arm are contemplated by Diagnostic Codes 5200 through 5203, and provide different disability ratings for the major (dominant) and minor (non-dominant) side. 38 C.F.R. § 4.71a. The Veteran is left-hand dominant. See July 2014 VA Examination Report. Normal range of motion for the shoulder is 180 degrees of elevation, either into forward flexion or abduction. See 38 C.F.R. § 4.71, Plate I. 

The Veteran's left shoulder disability, diagnosed as a rotator cuff tear, is currently rated under the hyphenated Diagnostic Code 5299-5203 as 10 percent disabling from August 1, 2009, to July 28, 2014, and as 20 percent disabling from July 28, 2014, forward. 38 C.F.R. § 4.71a. Rotator cuff tear, however, is not specifically listed in the Rating Schedule. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Diagnostic Code 5203 contemplates impairment of the clavicle or scapula, and therefore, addresses the functional effects of the Veteran's shoulder disability. However, while the hyphenated Diagnostic Code 5299-5203 is an appropriate diagnostic code under which to rate the Veteran's left shoulder disability, as discussed below, the Board finds that the left shoulder disability is more accurately rated by analogy under Diagnostic Code 5201.

For both shoulders, Diagnostic Code 5203 provides a 10 percent disability rating for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement. 38 C.F.R. § 4.71a. A 20 percent disability rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. Id. 

As relevant to the major (dominant) shoulder, Diagnostic Code 5201 provides a 20 percent disability rating for shoulder elevation that is limited to shoulder level. Id. A 30 percent disability rating is warranted for shoulder elevation that is limited to midway between the side of the body and shoulder level. Id. A 40 percent disability rating is warranted for shoulder elevation that is limited to 25 degrees from the side of the body. Id.

Upon VA examination in April 2009, the Veteran reported chronic left shoulder pain and stiffness following surgical treatment for a torn rotator cuff during service. The VA examiner noted additional symptoms of instability, weakness, and decreased speed of movement, but indicated no evidence of recurrent dislocation. Upon range-of-motion testing, the VA examiner documented 170 degrees of pain-free forward flexion and 180 degrees of pain-free abduction. The VA examiner noted no objective evidence of pain during movement or pain or additional limitation following repetitive movement. Following examination, the VA examiner diagnosed degenerative joint disease of the left shoulder, status post repair of a torn rotator cuff. The VA examiner opined that the severity of the Veteran's disability resulted in mild effects on his ability to perform chores, exercise, and sports activities, but resulted in no significant effects on his ability to perform occupational duties. 

During the May 2011 Board hearing, the Veteran testified that he experiences pain in his left shoulder, despite the notation during the April 2009 that he did not report pain during range-of-motion testing. See Hearing Transcript pp. 12-14. During the hearing, the Veteran actively raised his left arm into abduction to approximately 85 degrees and indicated that this was the limit of his left shoulder motion. See id. at p. 14. The Veteran testified that he was limited in his lifting capacity to 20 pounds. See id. at p. 15. 

Upon VA examination in July 2014, the Veteran reported left shoulder pain, weakness, and limited range of motion that had progressively worsened since service. The Veteran reported flare-ups, described as moderately-severe in nature, which occur approximately once every three months and last less than one day in duration. The Veteran indicated that these flare-ups result in sharp pain, loss of strength and range of motion, and difficulty sleeping. Upon range-of-motion testing, the VA examiner documented 100 degrees of forward flexion and 85 degrees of abduction; upon repetitive testing, the VA examiner documented a loss of 10 degrees into forward flexion. The VA examiner indicated that the left shoulder disability resulted in less movement than normal, weakened movement, excess fatigability, pain on movement, and disuse atrophy. The VA examiner specifically denied the presence of shoulder instability as well as impairment of the humerus, clavicle, scapula, or acromioclavicular joint. The VA examiner indicated that the left shoulder disability results in one-to-two weeks per year in lost time at work and limits the Veteran's ability to perform any occupational activities other than sedentary activities. Following the VA examination, the Veteran's disability rating was increased to 20 percent, effective July 28, 2014. 

The preponderance of the evidence demonstrates that the Veteran's left shoulder disability is manifested by a limitation of shoulder elevation that more nearly approximates the criteria for a 20 percent disability rating for the entire rating period on appeal. In this regard, while the Veteran's left shoulder disability has been rated under Diagnostic Code 5203, a disability rating under Diagnostic Code 5201 is more appropriate and more accurately reflects the overall disability picture associated with the Veteran's left shoulder. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. The preponderance of the lay and medical evidence reflects that the Veteran's complaints of pain and weakness have resulted in decreased mobility and functional capacity. In finding that the Veteran's left shoulder disability warrants a 20 percent rating, the Board has specifically considered the Veteran's symptoms of pain and weakness that have resulted in an additional limitation of motion. 

The April 2009 VA examination report documents flexion to 170 degrees and abduction to 180 degrees without objective evidence of pain or weakness. However, the Veteran provided testimony during the May 2011 Board hearing that he has experienced chronic pain and weakness in his left shoulder since service and is limited in shoulder abduction to approximately 85 degrees. The July 2014 VA examination report, with consideration of pain and weakness, documents flexion to 90 degrees and abduction to 85 degrees, approximately shoulder level. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The July 2014 VA examiner's findings are consistent with the Veteran's competent and credible testimony. Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's left shoulder disability more nearly approximates the criteria for a 20 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Veteran has reported functional impairments such as difficulty lifting, carrying, and sleeping, particularly during periods of acute exacerbation. The DeLuca factors go to additional loss of function caused by limitation of motion due to pain. In consideration of pain and loss of function, the limitation of motion more nearly approximates the criteria for a 20 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. Moreover, the Board finds that the Veteran's symptomatology and impairments have been shown as relatively consistent throughout the entire rating period on appeal. Accordingly, for the entire rating period on appeal the Board finds that a 20 percent disability rating is warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, VA examiners across the appeal period have uniformly indicated that the Veteran's left shoulder disability is not manifested by recurrent instability, ankylosis of the scapulohumeral articulation, other impairments of the humerus, or impairment of the clavicle or scapula. Therefore, a disability rating under Diagnostic Codes 5200, 5202, or 5203 is not warranted. 38 C.F.R. § 4.71a. 

Both VA examiners indicated the presence of degenerative joint disease in the left shoulder. As such, the Board has considered application of Diagnostic Code 5003. 38 C.F.R. § 4.71a. However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion. In this case, the Veteran's left shoulder disability warrants a 20 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application. Furthermore, the maximum rating otherwise allowed for degenerative arthritis in the absence of limitation of motion is 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. For these reasons, the Board finds that a rating for degenerative joint disease of the Veteran's left shoulder is not warranted. Id.

The Veteran is competent to report observable symptoms, such as pain and weakness. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the left shoulder disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports an initial disability rating of 20 percent, but no higher, for a left shoulder disability for the entire rating period on appeal. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. As the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent disabling, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Gastrointestinal Disability

The Veteran contends that he has persistent abdominal pain and frequent episodes of diarrhea that alternate with periods of constipation. Accordingly, the Veteran contends that a higher disability rating is warranted. 

The Veteran's gastrointestinal disability, diagnosed as diverticulosis, is currently rated under the hyphenated Diagnostic Code 7399-7327 as 10 percent disabling from August 1, 2009, to July 28, 2014, and as 20 percent disabling from July 28, 2014, forward. 38 C.F.R. § 4.114. Diverticulosis, however, is not specifically listed in the Rating Schedule. Diagnostic Code 7327 contemplates diverticulitis, a similar disability. Therefore, the Board finds that the hyphenated Diagnostic Code 7399-7327 is an appropriate diagnostic code under which to rate the Veteran's gastrointestinal disability. See 38 C.F.R. § 4.27.

Diagnostic Code 7327 provides that the disability is to be rated under irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323) depending on the predominant disability picture. 38 U.S.C.A. § 4.114. 

Diagnostic Code 7319 provides a non-compensable disability rating for mild irritable colon syndrome characterized by disturbances of bowel function with occasional episodes of abdominal distress. 38 U.S.C.A. § 4.114. A 10 percent disability rating is warranted for moderate irritable colon syndrome characterized by frequent episodes of bowel disturbance with abdominal distress. Id. A 30 percent disability rating is warranted for severe irritable colon syndrome characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. Id. 

Diagnostic Code 7301 provides a non-compensable disability rating for mild peritoneal adhesions. 38 U.S.C.A. § 4.114. A 10 percent disability rating is warranted for moderate peritoneal adhesions characterized by pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distention. Id. A 30 percent disability rating is warranted for moderately-severe peritoneal adhesions characterized by partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain. Id. A 50 percent disability rating is warranted for severe peritoneal adhesions characterized by a definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with damage. Id. 

Diagnostic Code 7323 provides a 10 percent disability rating for moderate ulcerative colitis characterized by infrequent exacerbations. 38 U.S.C.A. § 4.114. A 30 percent disability rating is warranted for moderately-severe ulcerative colitis characterized by frequent exacerbations. Id. A 50 percent disability rating is warranted for severe ulcerative colitis characterized by numerous attacks per year and malnutrition, with the residual health assessed as fair during remissions. Id. A 100 percent disability rating is warranted for pronounced ulcerative colitis characterized by marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess. Id. 

Upon VA examination in April 2009, the Veteran reported no current symptoms and no current medical treatment. The VA examiner noted a March 2009 in-service colonoscopy report and indicated that diverticulosis was found upon colon screening. The VA examiner indicated that the Veteran was currently asymptomatic. 

During the May 2011 Board hearing, the Veteran testified that he experiences stomach pain with "frequent bouts [of] diarrhea a couple times a month" that vary in intensity. The Veteran indicated that on the days he experiences diarrhea, he is unable to travel to work due to the length of his commute. 

Upon VA examination in July 2014, the Veteran reported that since service he has experienced abdominal pain and cramping, diarrhea at a frequency of twice per month, and constipation alternating with diarrhea. The Veteran reported that when his condition is exacerbated, his ability to work is limited due to pain and unexpected diarrhea. The VA examiner indicated that the Veteran experiences frequent episodes of bowel disturbance with abdominal distress, specifically indicating more than seven episodes in the preceding twelve months. The VA examiner specifically denied the presence of weight loss, malnutrition, tumors, and other serious complications. Following the VA examination, the Veteran's disability rating was increased to 10 percent, effective July 28, 2014. 

The preponderance of the evidence demonstrates that the Veteran's gastrointestinal disability is of moderate severity manifested by frequent episodes of bowel disturbance with abdominal distress, which more nearly approximates the criteria for a 10 percent disability rating for the entire rating period on appeal. See 38 C.F.R. § 4.114, Diagnostic Code 7319. The preponderance of the lay and medical evidence reflects the Veteran's recurrent complaints of abdominal pain and cramping accompanied with frequent episodes of alternating diarrhea and constipation. 

The April 2009 VA examination report documents that the Veteran reported no symptoms associated with his gastrointestinal disability. However, the Veteran provided testimony during the May 2011 Board hearing that he has experienced recurrent abdominal pain with frequent bouts of diarrhea since service. The July 2014 VA examination report documents that the Veteran reported abdominal pain, abdominal cramping, constipation, and frequent episodes of diarrhea. The July 2014 VA examiner's findings are consistent with the Veteran's competent and credible testimony. Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's gastrointestinal disability more nearly approximates the criteria for a 10 percent disability rating. See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7327. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, the Rating Schedule, as discussed above, directs for consideration of disability ratings under Diagnostic Codes 7301 and 7323 depending on the predominant feature of the gastrointestinal disability. 

In review of all the lay and medical evidence, the Board notes that the Veteran has not been diagnosed with peritoneal adhesions, irritable colon syndrome, or ulcerative colitis. Therefore, the Board has reviewed the criteria for each diagnostic code and the associated symptomatology in determining that the Veteran's predominant disability picture is more consistent with irritable colon syndrome. In this regard, the Veteran symptoms are limited to abdominal pain, cramping, constipation, and diarrhea. There is no evidence of bowel obstructions, abdominal distention, anemia, malnutrition, or an overall effect on the Veteran's general health. The Veteran does not regularly seek medical treatment for his symptoms, but instead self-medicates with over-the-counter medications. Diagnostic testing during the appeal period has demonstrated no significant findings. Accordingly, the preponderance of the evidence supports a finding that the Veteran's intestinal disability more closely approximates irritable colon syndrome. 

The Veteran is competent to report observable symptoms, such as abdominal pain and diarrhea. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the gastrointestinal disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 10 percent, but no higher, for a gastrointestinal disability for the entire rating period on appeal. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. As the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent disabling, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for obstructive sleep apnea, bilateral shoulder disabilities, bilateral knee disabilities, a left thumb disability, a back disability, a foot fungal disability, sinusitis, a gastrointestinal disability, and multiple scars. 

The symptomatology and impairments caused by the Veteran's left shoulder and gastrointestinal disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's left shoulder disability is manifested by symptoms of pain, decreased mobility, and decreased carrying and lifting tolerance. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201. The Veteran has reported functional impairments such as difficulty with use and difficulty sleeping due to pain during an acute exacerbation; however, such impairment is considered as part of the schedular rating criteria. 

Similarly, the schedular rating criteria specifically provide for disability ratings for gastrointestinal disabilities based on reported symptomatology and diagnostic findings. In this regard, the Veteran's gastrointestinal disability is manifested by abdominal pain, cramping, constipation, and diarrhea. These symptoms are all contemplated by the schedular rating criteria. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's left shoulder and gastrointestinal disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports increased work absenteeism due to his left shoulder and gastrointestinal disabilities, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for a left shoulder disability is granted. 

Entitlement to an initial disability rating of 10 percent, but no higher, for a gastrointestinal disability is granted. 


REMAND

The Veteran underwent VA examinations for his bilateral knee disability in July 2014 in accordance with the Board's previous remand instructions. During the intervening time, however, the Court has held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the July 2014 VA examination report, it is unclear whether the VA examiner tested both knee disabilities for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and severity of the bilateral knee disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should provide a detailed explanation and rationale for why such could not, or should not, be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


